Citation Nr: 0316891	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1978 to November 
1979.

This appeal came to the Board of Veterans' Appeals (Board) 
from 1998 RO rating decisions that increased the evaluation 
for the low back condition from 20 to 40 percent and denied a 
total rating for compensation purposes based on individual 
unemployability.  In September 2002, the Board remanded the 
case to the RO for a hearing before a Board member.  The 
veteran failed to appear for the scheduled hearing.  His 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2002)


FINDINGS OF FACT

1.  Service connection is not in effect for any disability 
other than the low back condition.

2.  The low back condition is manifested primarily by 
limitation of motion, painful motion, muscle spasms, and 
radiological findings of arthritis and paracentral disc 
protrusion at the L5-S1 level that produce no more than 
severe functional impairment; incapacitating episodes, 
neurological deficits or other symptoms that produce more 
than severe functional impairment are not found.

3.  The veteran last worked full-time in September 1998, he 
has work experience as a cabinetmaker, dietary cook, and in 
production, and he has a high school education.

4.  His service-connected low back disability does not 
prevent him from engaging in substantially gainful employment 
compatible with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 
effective prior to and as of September 23, 2002, 5295 (2002).

2.  The criteria for a total disability rating by reason of 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for an increased evaluation for the low back 
disability and a total rating for compensation purposes based 
on unemployability, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the low back disorder.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an October 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from August 1978 to November 
1979.

A March 1980 RO rating decision granted service connection 
for lumbosacral strain and assigned a zero percent rating for 
this condition.  The zero percent rating was effective from 
November 1979.

A May 1995 RO rating decision increased the evaluation for 
the low back condition from zero to 10 percent, effective 
from June 1994.  A December 1997 RO rating decision increased 
this evaluation from 10 to 20 percent, effective from 
September 1997.  The 20 percent rating remained unchanged 
until a 1998 RO rating decision increased it to 40 percent, 
effective from January 1998.

The veteran submitted an application dated in December 1997 
for increased compensation based on unemployability.  In it, 
he reported that he last worked full-time in September 1997.  
He reported work experience as a dietary cook in nursing 
homes, and in "production" for a wood specialties company 
and for "temp" companies.  He reported that he had a high 
school education.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1998 to 2003.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed below.  

The veteran underwent a VA examination in June 1998.  He gave 
a history of a strain injury of his low back in service and 
of episodes of reinjury after service.  He reported not 
working since a back injury in a warehouse in September 1997, 
and had been collecting workmens' compensation since November 
1997.  He complained of low back pain with occasional 
radiation down the left leg as well as numbness with 
prolonged standing.  He reported feeling weakness of the left 
leg.  There was no apparent spinal deviation.  There was mild 
paraspinal muscle tightness noted especially on the left 
side.  Range of motion of the low back was painless and 
active to 45 degrees in forward flexion, to 15 degrees 
backward extension, and to 20 degrees right and left lateral 
flexion.  There was 5/5 muscle strength, questionably 
slightly weaker on the left side.  Deep tendon reflex was 
unremarkable in the knee and ankle jerk, bilaterally.  
Sensation to pin prick stimuli responded as preserved.  
Straight leg raising test elicited low back pain at 45 
degrees on the right and at 40 degrees on the left.  A CAT 
(computed axial tomography) scan and X-ray study of the 
lumbosacral spine reportedly showed paracentral disc 
protrusion and arthritis at the L5-S1 level.  The assessment 
was residuals from multiple strain injury of lumbosacral 
spine with degenerative joint disease and disc protrusion 
with radiating symptoms to the left lower extremity.

In an application for increased compensation based on 
unemployability received in 1998, the veteran reported that 
he last worked full-time in July 1998.  He reported work 
experience in production, as a cook, and as a treatment plant 
operator.  He reported that he had injured his back on 4 
occasions since September 1997 causing him to be dismissed 
from permanent employment.  He reported working at temporary 
jobs since then.

A statement dated in November 1998 was received.  In it, a 
former employer of the veteran noted that the veteran had 
last worked in January 1998 and that the veteran had 
voluntarily terminated his employment.

The veteran underwent a VA examination in January 1999.  
There was mild tenderness of the paraspinal muscles of the 
lumbar spine.  Range of motion was forward flexion to 40 
degrees, extension to 20 degrees, and lateral rotation to 25 
degrees, bilaterally.  Deep tendon reflexes were symmetrical 
with preservation of ankle reflexes.  Motor testing was 5/5.  
The diagnostic impression was premature degenerative joint 
disease and disc protrusion as the result of lumbosacral 
strain/sprain syndrome.  The examiner noted that the veteran 
would be prone to have exacerbations of his low back 
condition.  The examiner found no evidence of fatigability or 
incoordination.

VA inpatient and outpatient reports of the veteran's 
treatment in the late 1990's and early 2000's show that he 
was seen primarily for psychiatric problems.  He was 
hospitalized in January and February 1998 for substance abuse 
treatment.  He had a 15-year history of drug problems, 
primarily crack cocaine.  Diagnoses included drug dependence, 
cocaine, continuous; alcohol dependence, continuous; 
depression; and chronic low back pain due to herniated discs.  
A report of his hospitalization from June to July 1999 shows 
Axis I diagnoses of continuous alcohol abuse, drug 
dependence, including cocaine, heroine, and nicotine, and 
depression.  The Axis V diagnosis or GAF (global assessment 
of functioning) was 40 at admission and 48 at discharge.  
These reports reveal that the veteran uses medication to 
treat back pain.

In an application for increased compensation based on 
unemployability dated in May 2001, the veteran reported that 
he last worked full-time in September 1998.  He reported work 
experience as a cabinet maker and dietary cook.  He stated 
that he could not work because of his service-connected back 
disability that made it difficult for him to lift or 
function.

The veteran was hospitalized in January 2003 for increasing 
depression and suicidal ideation following the death of his 
girlfriend.  He said that his boss had been concerned about 
his depression.

The veteran underwent a VA examination in January 2003.  He 
complained of difficulty with bending, pushing, turning, and 
twisting.  He was on Naprosyn at the time of his examination 
and there was no radicular pain down the lower extremities.  
There was no evidence of fatigability.  There were mild 
spasms in the lumbar spine region.  Forward flexion was to 80 
degrees, extension was to 10 degrees, lateral rotation was to 
20 degrees, bilaterally, and lateral flexion was to 20 
degrees, bilaterally.  The diagnostic impression was chronic 
lumbosacral strain/sprain syndrome with osteoarthritis of the 
lower back.  The examiner noted minimal evidence of 
fatigability and incoordination.  The examiner noted that the 
veteran was prone for progression of symptoms, but could not 
predict the amount of dysfunction in the future.  

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities other than 
the low back disorder.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

In this case, the reports of the veteran's VA examinations 
indicate the presence of mild muscle spasm, painful motion, 
and limitation of motion related to his low back condition.  
The report of his VA examination in June 1998 indicates the 
presence of radiological findings of arthritis and 
paracentral disc protrusion at the L5-S1 level.  The evidence 
indicates that the veteran's low back condition is prone for 
exacerbations, but the evidence does not indicate that the 
veteran has been prescribed bed rest by a physician for any 
such exacerbation.

In view of the above, the Board finds that the current 
40 percent evaluation for the low back condition under 
diagnostic code 5292, 5293, prior to September 23, 2002, or 
5295 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as required by the holding of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), best represents the 
veteran's disability picture.  Only one 40 percent rating is 
warranted in order to avoid the rule against the pyramiding 
of disability evaluations.  38 C.F.R. § 4.14 (2002).  The 
evidence does not reveal the presence of incapacitating 
episodes, persistent neurological deficits or other symptoms 
that produce more than severe functional impairment in order 
to support a 60 percent evaluation for the low back condition 
under diagnostic code 5293, effective prior to or as of 
September 23, 2002.

In DeLuca, 8 Vet. App. 202 (1995), the Court held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the evidence does not indicate the presence of 
any significant functional impairment of the low back due to 
incoordination, fatigability or weakness, and the painful 
motion has been considered in the assignment of the 
40 percent evaluation.  The preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the low back disorder, and the claim is denied.  

With regard to the claim for a total rating for compensation 
based on unemployability, a total disability rating 
(100 percent) for compensation may also be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation without regard to advancing 
age as a result of a single service-connected disability 
ratable at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combine rating to 
70 percent or more.  This includes consideration of such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (1997).  With regard 
to 38 C.F.R. § 4.16(a), substantially gainful employment 
suggests "a living wage".  Beaty v. Brown, 6 Vet. App. 532, 
538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991)).  A veteran who is unable to secure and follow a 
substantial occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).

The record shows the veteran has one service-connected 
disability, the low back condition, that is rated 40 percent 
disabling.  Hence, he does not meet the above-noted criteria 
for eligibility for a total rating for compensation purposes 
based on unemployability.

In a recent rating decision, the RO held that the 
circumstances in this case did not warrant submission of the 
file to the VA Director of Compensation & Pension for 
consideration of the veteran's entitlement to a total rating 
for compensation purposes based on an extraschedular basis.  
The Board, however, will consider entitlement to a total 
rating for compensation purposes based on individual 
unemployability on an extraschedular basis because the 
evidence indicates that he may be unemployable, and there is 
no prejudice to the veteran by appellate review of this issue 
since he has been given the opportunity to submit all 
relevant evidence concerning the issue.  Bernard, 4 Vet. App. 
384.

The record reveals that the veteran has 12 years of education 
and work experience as a cabinetmaker, dietary cook, and in 
production.  He reports he has not worked full-time since 
September 1998, but the evidence indicates that his major 
industrial impairment is caused by psychiatric problems.  The 
evidence indicates that he is treated primarily for 
psychiatric problems and at the time of a VA hospitalization 
in 1999 he had GAF's of 40 and 48.  Those GAF's indicate 
major or serious impairment with work under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM 
IV) that is used by VA.  38 C.F.R. § 4.125 (2002).  The 
impairment due to this non-service-connected disability may 
not be considered in determining the veteran's entitlement to 
a total rating for compensation based on unemployability.  

The evidence indicates that the veteran's service-connected 
low back disability produces severe functional impairment, 
but this factor was considered in the assigned schedular 
rating.  38 C.F.R. § 4.1 (2002).  The evidence does not show 
that the low back disability alone is of such severity, 
bearing in mind the veteran's occupational and educational 
background, to prevent the veteran from performing gainful 
employment in sedentary employment.  The evidence does not 
show that he is unemployable by reason of the service-
connected low back disability alone, and a total rating for 
compensation is not warranted.  

The preponderance of the evidence is against the claim for a 
total rating for compensation based on unemployability, and 
the claim is denied. The benefit of the doubt doctrine is not 
for application with regard to the claims considered in this 
appeal because the preponderance of the evidence is against 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

An increased evaluation for lumbosacral strain with arthritis 
is denied.

A total rating for compensation based on unemployability is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

